MEMORANDUM **
Manuel Guatemala Martinez appeals from the district court’s order, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc), concluding that the sentence previously imposed would remain the same. We have jurisdiction pursuant to 28 U.S.C. § 1291 and we remand.
Martinez contends that his sentence is unreasonable because the district court failed to consider the factors contained in 18 U.S.C. § 3553(a) and because the district court did not understand the full scope of its discretion. Because we cannot determine from the district court’s statements whether “the district [court] judge properly understood the full scope of his discretion in a post-Booker world,” we remand for further proceedings. Cf. United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006).
REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.